In this proceeding to discipline respondent, an attorney, upon charges of misconduct, respondent has submitted an affidavit, sworn to on May 10, 1986, in which she tenders her resignation as an attorney and counselor-at-law.
*585Respondent was admitted to practice to the Bar by this court on September 12, 1979. In this proceeding the respondent was charged with professional misconduct, in that, she aided a disbarred attorney in his unauthorized practice of law, by employing him in her office knowing that he was not an attorney and by permitting him to function as an attorney; gave false and misleading testimony before the petitioner Grievance Committee concerning the disbarred attorney and the manner in which she administered the law firm; commingled clients’ funds with her personal and business funds in four different matters, said moneys amounting to more than $35,000; failed to promptly return to nine different clients the unused and unearned portions of her legal fees; neglected 11 different legal matters entrusted to her and failed to adequately prepare these cases; charged four different clients clearly excessive fees; and failed to respond to the frequent inquiries of 12 different clients when they attempted to learn the status of their legal matters.
Respondent states in her affidavit that the resignation is freely and voluntarily rendered; that she is not being subjected to coercion or duress; that she is fully aware of the implications of submitting her resignation; and she acknowledged that she could not successfully defend herself on the merits against the charges set forth in the petition in this proceeding.
Under the circumstances herein, respondent’s resignation as a member of the Bar is accepted and directed to be filed; and it is ordered that respondent be disbarred and her name struck from the roll of attorneys and counselors-at-law, effective forthwith. The prior orders of this court authorizing the institution of a disciplinary proceeding against respondent and referring the matter to a Special Referee for hearing and report are moot and should be vacated. Mollen, P. J., Lazer, Mangano, Gibbons and Thompson, JJ., concur.